          Case 8:19-cr-00061-JVS Document 82 Filed 01/15/20 Page 1 of 1 Page ID #:1862

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         SACR 19-00061-JVS                                                           Date      January 15, 2020

 Present: The Honorable       JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

       Rolls Royce Paschal                          Not Present                                       Not Present
            Deputy Clerk                      Court Reporter/Recorder                     Assistant U.S. Attorney


                U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                             NOT          X       Dean Steward                            NOT             X




                    [IN CHAMBERS] ORDER UNSEALING DOCKET NUMBERS [75], [76], [77]
 Proceedings:       AND [78]


        In light of the defendant, Michael John Avenatti having been detained, the Court orders unsealing the
Order Sealing Documents, the government’s motion for an arrest warrant, order revoking pretrial release, and
order of detention, and the corresponding proposed order; the declaration of Special Agent Remoun Karlous in
support of the government’s motion, and the exhibits thereto; the government’s ex parte application for an order
sealing documents and the corresponding proposed order; the Court’s order issuing an arrest warrant; and the
arrest warrant should now be unsealed on the Court’s docket.




                                                                                                               :     0

                                                                   Initials of Deputy Clerk     rrp



CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                              Page 1 of 1
